Title: General Orders, 12 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 12th 1776.
Parole Somerset.Countersign Tunbridge.


Thomas Blunfield of Capt: Darrows Company, Col. Parson’s Regiment, tried by a General Court Martial whereof Colonel Read was President, was found guilty of “Desertion” and sentenced to receive Thirty-nine Lashes—The General approves the sentence, & orders it to be executed at the usual time and place.
Lord Stirling’s Brigade to be on the parade at four oClock to morrow morning, with their Arms and Accoutrements, ready to march; they will receive their orders from their Brigadier at the parade.
